Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered February 3, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he is entitled to a new trial because the court incorrectly dismissed two prospective jurors, one of whom advised the court during voir dire that he was scheduled to undergo long-awaited surgery in two days’ time. We disagree and find that the court’s dismissals of the prospective jurors were proper exercises of discretion (see generally, People v Page, 72 NY2d 69, 73; cf., People v Oyewole, 220 AD2d 624).
The defendant’s remaining contentions are unpreserved for *639appellate review (see, CPL 470.05 [2]) and we decline to review them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.